 

Exhibit 10.3

 

THIS CONVERTIBLE PROMISSORY NOTE AND THE SECURITIES INTO WHICH THIS NOTE IS
CONVERTIBLE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS AND THIS CONVERTIBLE NOTE, THE SECURITIES
AND ANY INTEREST THEREIN MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND
SUCH LAWS, WHICH, IN THE OPINION OF COUNSEL FOR THE LENDER, WHICH COUNSEL AND
OPINION ARE REASONABLY SATISFACTORY TO COUNSEL FOR THIS CORPORATION, IS
AVAILABLE.

 

CONVERTIBLE PROMISSORY NOTE

 

$450,000 New York, New York   December 31, 2015

 

FOR VALUE RECEIVED, the undersigned, Tarsier, Ltd., a Delaware corporation
(referred to herein as the "Borrower"), with offices at 475 Park Avenue South,
30th Floor, New York, NY 10016 hereby unconditionally promises to pay to the
order of DemanSYS Energy Inc., its endorsees, successors and assigns (the
"Lender"), in lawful money of the United States, at such address as the Lender
may from time to time designate, the principal sum of four hundred fifty
thousand dollars ($450,000.00) (the "Loan"). This Convertible Promissory Note
(the "Note") shall mature and become due and payable in full in four payments
(the ''Maturity Dates").

 

1.          Terms of Repayment. Principal of and interest on this Note shall be
paid by the Borrower as follows:

 

(a)$50,000 on the first Maturity Date which is due when Borrower receives
funding equal or more than $150,000 but not later than January 31, 2016.

(b)$115,000 on the second Maturity Date which is January 31, 2016. In the event
of late payment an interest rate shall accrue at a rate of Six Percent (6%) per
annum. The parties agree that in the event the Borrower pays a Lender’s prior
December 1, 2015 liability, this liability may be deducted from this amount.

(c)$150,000 on the third Maturity Date which will be the later of January 31,
2016 or when DemanSYS presents the new 4 year Alcoa Agreement as called for in
the APA. These funds will be payable directly to Alcoa. In the event DemanSYS
fails to provide a new 4 year agreement with Alcoa by March 31, 2016 pursuant to
the terms of the Asset Purchase Agreement, and acceptable to Borrower, then the
total previously paid on the note of $165,000 represents the full amount of the
note and the balance is cancelled.

(d)$135,000 on the fourth Maturity Date which is June 30, 2016,. In the event of
late payment an Interest rate shall accrue at a rate of Six Percent (6%) per
annum. These funds will be payable directly to Alcoa.

 



 

 

 

(e)The Borrower further agrees that, if any payment made by the Borrower or any
other person is applied to this Note and is at any time annulled, set aside,
rescinded, invalidated, declared to be fraudulent or preferential or otherwise
required to be refunded or repaid, or the proceeds of any property hereafter
pledged as security for this Note is required to be returned by Lender to the
Borrower, its estate, trustee, receiver or any other party, including, without
limitation, under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or repayment, the
Borrower's liability hereunder (and any lien, security interest or other
collateral securing such liability) shall be and remain in full force and
effect, as fully as if such payment had never been made, or, if prior thereto
any such lien, security interest or other collateral hereunder securing the
Borrower's liability hereunder shall have been released or terminated by virtue
of such cancellation or surrender, this Note (and such lien, security interest
or other collateral) shall be reinstated in full force and effect, and such
prior cancellation or surrender shall not diminish, release, discharge, impair
or otherwise affect the obligations of the Borrower in respect to the amount of
such payment (or any lien, security interest or other collateral securing such
obligation).

 

2.          Conversion.

 

(a) Only upon default the Lender shall have the option to convert any or all of
the outstanding principal and interest of portion of the Note from the second
and third maturity date into fully- paid and non-assessable shares of Borrower's
Common Stock at a Twenty Percent (30%) discount to the "Fair Market Value" (the
"Conversion Rate"). In no case shall the conversion price be less than One tenth
of One Cent ($0.001). "Fair Market Value" on a date shall be the lowest closing
bid price for the Five (5) days immediately preceding the date of conversion
excluding any trades which are not bona fide arm's length transactions. The
closing price for each day shall be (a) if such security is listed or admitted
for trading on any national securities exchange, the last sale price of such
security, regular way, or the mean of the closing bid and asked prices thereof
if no such sale occurred, in each case as officially reported on the principal
securities exchange on which such security are listed, or (b) if quoted on
NASDAQ or any similar system of automated dissemination of quotations of
securities prices then in common use the mean between the closing high bid and
low asked quotations of such security in the over-the-counter market as shown by
NASDAQ or such similar system of automated dissemination of quotations of
securities prices, as reported by any member firm of the New York Stock Exchange
selected by the Lender, (c) if not quoted as described in clause (b), the mean
between the high bid and low asked quotations for the shares as reported by
NASDAQ or any similar successor organization, as reported by any member firm of
the New York Stock Exchange selected by the Lender. If such security is quoted
on a national securities or central market system in lieu of a market or
quotation system described above, the closing price shall be determined in the
manner set forth in clause (a) of the preceding sentence if bid and asked
quotations are reported but actual transactions are not, and in the manner set
forth in clause (b) of the preceding sentence if actual transactions are
reported.

 

 

 

 

(b) In no event shall the Lender be entitled to convert any portion of this Note
in excess of that portion of this Note upon conversion of which the sum of (1)
the number of shares of Common Stock beneficially owned by the Lender and its
affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unconverted portion of the Notes or the
unexercised or unconverted portion of any other security of the Borrower subject
to a limitation on conversion or exercise analogous to the limitations contained
herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Holder and its affiliates of more than Four Point Nine Nine Percent (4.99%) of
the outstanding shares of Common Stock. For purposes of the proviso to the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), and Regulations 13D-G thereunder, except as otherwise
provided in clause (1) of such proviso.

 

(c) To exercise any conversion, the holder of this Note shall surrender the Note
to the Borrower during usual business hours at the offices of the Borrower,
accompanied by a written notice in the form attached hereto as Exhibit A, Notice
of Conversion, and made a part hereof.

 

(d) As promptly as practicable after the surrender of this Note by the Lender,
the Borrower shall deliver or cause to be delivered to the Lender, certificates
for the full number of Shares issuable upon conversion of this Note in
accordance with the provisions hereof, together with a duly executed new Note of
the Borrower in the form of this Note for any principal amount not so converted.
Such conversion shall be deemed to have been made at the time that this Note was
surrendered for conversion and the notice specified herein shall have been
received by the Borrower.

 

(e) The number of shares issuable upon conversion of this Note or repayment by
the Borrower in shares shall be proportionately adjusted if the Borrower shall
declare a dividend of capital stock on its capital stock, or subdivide its
outstanding capital stock into a larger number of shares by reclassification,
stock split or otherwise, which adjustment shall be made effective immediately
after the record date in the case of a dividend, and immediately after the
effective date in the case of a subdivision. The number of shares issuable upon
conversion of this Note or any part thereof shall be proportionately adjusted in
the amount of securities for which the shares have been changed or exchanged in
another transaction for other stock or securities, cash and/or any other
property pursuant to a merger, consolidation or other combination. The Borrower
shall promptly provide the holder of this Note with notice of any events
mandating an adjustment to the conversion ratio, or for any planned merger,
consolidation, share exchange or sale of the Borrower, signed by the President
and Chief Executive Officer of Borrower.

 

(f) The Borrower hereby agrees to hold on reserve Two Hundred Percent (200%) of
the number of shares (the "Reserve Shares") that this Note can be converted into
at all times and shall increase the Reserve Shares as required from time to
time. The Borrower shall also provide irrevocable authorization to its Transfer
Agent to issue such amount of Reserve Shares demanded by the Lender, pursuant to
a Notice of Conversion, should the Borrower be in Default as defined below.
Borrower hereby agrees not to cancel, put a stop order or otherwise encumber or
limit the ability of the Lender to transfer the common shares owned by the
Lender pursuant to any notice of conversion.

 

 

 

 

3.          Liability of the Borrower. The Borrower is unconditionally, and
without regard to the liability of any other person, liable for the payment and
performance of this Note and such liability shall not be affected by an
extension of time, renewal, waiver, or modification of this Note or the release,
substitution, or addition of collateral for this Note. Each person signing this
Note consents to any and all extensions of time, renewals, waivers, or
modifications, as well as to release, substitution, or addition of guarantors or
collateral security, without affecting the Borrower's liabilities hereunder.

 

4.          Representations and Warranties. The Borrower represents and warrants
as follows: (i) the Borrower is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware; (ii) the
execution, delivery and performance by the Borrower of this Note are within the
Borrower's powers, have been duly authorized by all necessary action, and do not
contravene (A) the Borrower's certificate of incorporation or (B) bylaws or (x)
any law or (y) any agreement or document binding on or affecting the Borrower,
not otherwise disclosed to the Lender prior to execution of this Note; (iii) no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority, regulatory body or third person is required for the
due execution, delivery and performance by the Borrower of this Note; (iv) this
Note constitutes the legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms except as
enforcement hereof may be limited by bankruptcy, insolvency or other similar
laws affecting the enforcement of creditors' rights generally and subject to the
applicability of general principles of equity; (v) the Borrower has all
requisite power and authority to own and operate its property and assets and to
conduct its business as now conducted and proposed to be conducted and to
consummate the transactions contemplated hereby; (vi) the Borrower is duly
qualified to conduct its business and is in good standing in each jurisdiction
in which the character of the properties owned or leased by it, or in which the
transaction of its business makes such qualification necessary; (vii) there is
no pending or, to the Borrower's knowledge, information or belief, threatened
action or proceeding affecting the Borrower before any governmental agency or
arbitrator which challenges or relates to this Note or which may otherwise have
a material adverse effect on the Borrower; (viii) after giving effect to the
transactions contemplated by this Note, the Borrower is Solvent; (ix) the
Borrower is not in violation or default of any provision of (A) its certificate
of incorporation or by-laws, each as currently in effect, or (B) any instrument,
judgment, order, writ, decree or contract, statute, rule or regulation to which
the Borrower is subject not otherwise disclosed to the Lender prior to the
execution of this Note, and (x) this Note is validly issued, free of any taxes,
liens, and encumbrances related to the issuance hereof and is not subject to
preemptive right or other similar right of members of the Borrower, and (xi) the
Borrower has taken all required action to reserve for issuance such number of
shares of Common Stock as may be issuable from time to time upon conversion of
this Note.

 

 

 

5.          Covenants. So long as any principal or interest is due hereunder and
shall remain unpaid, the Borrower will, unless the Lender shall otherwise
consent in writing:

 

(a) Maintain and preserve its existence, rights and privileges;

 

(b) Not (i) directly or indirectly sell, lease or otherwise dispose of (A) any
of its property or assets other than in its ordinary course of business or (B)
substantially all of its properties and assets, in the aggregate, to any
person(s), whether in one transaction or in a series of transactions over any
period of time, (ii) merge into or with or consolidate with any other person or
(iii) adopt any plan or arrangement for the dissolution or liquidation of the
Borrower;

 

(c) Give written notice to Lender upon the occurrence of an Event of Default (as
defined below) or any event but for the giving of notice or lapse of time, or
both, would constitute an Event of Default within five (5) Business Days of such
event;

 

(d) Comply in all material respects with all applicable laws (whether federal,
state or local and whether statutory. administrative or judicial or other) and
with every applicable lawful governmental order (whether administrative or
judicial);

 

(e) Maintain disclosure of Current Public Information as that term is defined in
Rule 144(c) of the Securities Act; and

 

(f) Not take any action which would impair the rights and privileges of this
Note set forth herein or the rights and privileges of the holder of this Note.

 

6.          Events of Default. Each and any of the following shall constitute a
default and, after expiration of a grace period which shall be Fifteen (15)
Business Days, shall constitute an "Event of Default" hereunder:

 

(a) the nonpayment of principal, late charges or any other costs or expenses
promptly when due of any amount payable under this Note or the nonpayment by the
Borrower of any other obligation to the Lender;

 

(b) an Event of Default under this Note (other than a payment default described
above), or any other failure of the Borrower to observe or perform any present
or future agreement of any nature whatsoever with Lender, including, without
limitation, any covenant set forth in this Note;

 

 

 

 

(c) if Borrower shall commence any case, proceeding or other action: (i) under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution, composition or other relief with respect to it or its
debts; or (ii) seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its property, or
the Borrower shall make a general assignment for the benefit of its creditors;
or (iii) there shall be commenced against the Borrower any case, proceeding or
other action of a nature referred to above or seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its property, which case, proceeding or other action results
in the entry of any order for relief or remains un-dismissed, un-discharged or
un-bonded for a period of Sixty (60) days; or (iii) the Borrower shall take any
action indicating its consent to, approval of, or acquiescence in, or in
furtherance of, any of the acts set forth; or (iv) the Borrower shall generally
not, or shall be unable to, pay its debts as they become due or shall admit in
writing its inability to pay its debts;

 

(d) any representation or warranty made by the Borrower or any other person or
entity under this Note or under any other Loan Documents shall prove to have
been incorrect in any material respect when made;

 

(e) the entry of any judgment against Borrower or any of its property for an
amount in excess of One Hundred Thousand Dollars ($100,000.00), that remains
unsatisfied for Thirty (30) days;

 

(f) the sale of all or substantially all of the assets, or change in ownership
or the dissolution, liquidation, merger, consolidation, or reorganization of
Borrower without the Lender's prior written consent;

 

(g) if Borrower shall fail to maintain disclosure of Current Public Information
as that term is defined in Rule 144(c) of the Securities Act of 1933; or

 

(h) the Borrower's shares of Common Stock are suspended from trading or delisted
from trading on the Over the Counter Bulletin Board.

 

8.          Lender's Rights Upon Default. Upon the occurrence of any Event of
Default, the Lender may, at its sale and exclusive option, do any or all of the
following, either concurrently or separately: (a) accelerate the maturity of
this Note and demand immediate payment in full, whereupon the outstanding
principal amount of the Note and all obligations of Borrower to Lender, together
with accrued interest thereon and accrued charges and costs, shall become
immediately due and payable without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived; and (b) exercise
all legally available rights and privileges.

 

9.          Default Interest Rate. Upon an Event of Default, without any further
action on the Part of Lender, additional interest will accrue at the rate equal
to the lesser of (i) Fifteen Percent (15%) per annum in addition to the Interest
Rate or (ii) the highest rate permitted by applicable law, per annum (the
"Default Rate"), until all outstanding principal, interest and fees are repaid
in full by Borrower. Such Default Rate shall be applied and accrued as if the
rate were applicable on the date hereof.

 

 

 

 

10.         Usury. In no event shall the amount of interest paid or agreed to be
paid hereunder exceed the highest lawful rate permissible under applicable law.
Any excess amount of deemed interest shall be null and void and shall not
interfere with or affect the Borrower's obligation to repay the principal of and
interest on the Note. This confirms that the Borrower and, by its acceptance of
this Note, the Lender intend to contract in strict compliance with applicable
usury laws from time to time in effect. Accordingly, the Borrower and the Lender
stipulate and agree that none of the terms and provisions contained herein shall
ever be construed to create a contract to pay, for the use or forbearance of
money, interest in excess of the maximum amount of interest permitted to be
charged by applicable law from time to time in effect.

 

11.         Prepayment. Borrower has the right to prepay Note at any time. No
notice is required. The Lender has the right to convert the Note only on
default. If the Company prepays the Note, the entire balance of the Note
including all interest that would have accrued on the Maturity Date must be
paid.

 

12.         Registration Rights. If at any time while this Note is issued and
outstanding (the "Piggy-Back Period") the Company proposes to file with the SEC
a Registration Statement relating to an offering for its own account or the
account of others under the Securities Act of any of its securities (other than
a Registration Statement on Form S-4 or Form S-8 (or their equivalents at such
time) relating to securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans), the Company shall
include the Conversion Shares of Common Stock on such Registration Statement.

 

13.         Costs of Enforcement. Borrower hereby covenants and agrees to
indemnify, defend and hold Lender harmless from and against all costs and
expenses, including reasonable attorneys' fees and their costs, together with
interest thereon at the Prime Rate, incurred by Lender in enforcing its rights
under this Note; or if Lender is made a party as a defendant in any action or
proceeding arising out of or in connection with its status as a lender, or if
Lender is requested to respond to any subpoena or other legal process issued in
connection with this Note; or reasonable disbursements arising out of any costs
and expenses, including reasonable attorneys' fees and their costs incurred in
any bankruptcy case; or for any legal or appraisal reviews, advice or counsel
performed for Lender following a request by Borrower for waiver, modification or
amendment of this Note or any of the other Loan Documents.

 

14.         Governing Law. This Note shall be binding upon and inure to the
benefit of the Borrower and the Lender and their respective successors and
assigns; provided that the Borrower may not assign this Note, in whole or in
part, by operation of law or otherwise, without the prior written consent of the
Lender. The Lender may assign or otherwise participate out all or part of, or
any interest in, its rights and benefits hereunder and to the extent of such
assignment or participation such assignee shall have the same rights and
benefits against the Borrower as it would have had if it were the Lender. This
Note, and any claims arising out of relating to this Note, whether in contract
or tort, statutory or common law, shall be governed exclusively by, and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws.

 

 

 

 

15.         Jurisdiction. THE BORROWER CONSENTS THAT ANY LEGAL ACTION OR
PROCEEDING AGAINST IT UNDER, ARISING OUT OF OR IN ANY MANNER RELATING TO THIS
NOTE, OR ANY OTHER INSTRUMENT OR DOCUMENT EXECUTED AND DELIVERED IN CONNECTION
HEREWITH SHALL BE BROUGHT EXCLUSNELY IN ANY COURT OF THE STATE OF NEW YORK OR IN
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK. THE
BORROWER, BY THE EXECUTION AND DELIVERY OF THIS NOTE, EXPRESSLY AND IRREVOCABLY
CONSENTS AND SUBMITS TO THE PERSONAL JURISDICTION OF ANY OF SUCH COURTS IN ANY
SUCH ACTION OR PROCEEDINGS. THE BORROWER AGREES THAT PERSONAL JURISDICTION OVER
IT MAY BE OBTAINED BY THE DELNERY OF A SUMMONS BY PERSONAL DELIVERY OR OVERNIGHT
COURIER AT THE ADDRESS PROVIDED IN SECTION 16 OF THIS NOTE. ASSUMING DELIVERY OF
THE SUMMONS IN ACCORDANCE WITH THIS PROVISION, THE BORROWER HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES ANY ALLEGED LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON-CONVENIENS OR ANY SIMILAR BASIS.

 

16.         Miscellaneous. (a) Borrower hereby waives protest, notice of
protest, presentment, dishonor, and demand. (b) Time is of the essence for each
of Borrower's covenants under this Note. (c) The rights and privileges of Lender
under this Note shall inure to the benefit of its successors and assigns. All
obligations of Borrower in connection with this Note shall bind Borrower's
successors and assigns, and Lender's conversion rights shall succeed to any
successor securities to Borrower's common stock. (d) If any provision of this
Note shall for any reason be held to be invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provision hereof, but
this Note shall be construed as if such invalid or unenforceable provision had
never been contained herein. (e) The waiver of any Event of Default or the
failure of Lender to exercise any right or remedy to which it may be entitled
shall not be deemed a waiver of any subsequent Event of Default or Lender's
right to exercise that or any other right or remedy to which Lender is entitled.
No delay or omission by Lender in exercising, or failure by Lender to exercise
on anyone or more occasions, shall be construed as a waiver or novation of this
Note or prevent the subsequent exercise of any or all such rights. (f) This Note
may not be waived, changed, modified, or discharged orally, but only in writing.

 

 

 

 

17.         Notice, Etc. Any notice required by the provisions of this Note will
be in writing and will be deemed effectively given: (a) upon personal delivery
to the party to be notified; (b) when sent by confirmed telex or facsimile if
sent during normal business hours of the recipient; if not, then on the next
business day; (c) Five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (d) One (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt, and delivered as follows:

 

If to the Borrower:

 

Tarsier Ltd.

475 Park Avenue South

30th Floor

New York, NY 10016

 

If to Lender:

 

Demansys Energy Inc.

120 Wykeham Rd

Washington, CT 06793

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties.

 

[SIGNATURE PAGE TO FOLLOW)

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Convertible Promissory
Note as of the date first set forth above.

 

Tarsier Ltd.

 

By: /s/ Isaac H. Sutton   Isaac H. Sutton   CEO    

 

Witnessed and Acknowledged:

 

By:           Name:           Title:    

 

 

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(to be signed upon conversion of the Note)

 

TO: Tarsier Ltd.

 

The undersigned, the holder of the foregoing Note, hereby surrenders such Note
for conversion into shares of Common Stock of Tarsier Ltd., and requests that
the certificates for such shares be issued in the name
of__________________________, and delivered to__________________________, whose
address is _____________________________.

 

Dated:                     (signature)                                          
            (address)

 

 

